DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.  Claim 1 is pending and under examination.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 09/08/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

5. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

6. The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,738,328.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to substantially the same methods for producing substantially the same modified yeast cell lines.
For example, the instant claim is drawn to a method for generating terpene producing yeast cell lines, the method comprising combining yeast with a chemical mutagenesis agent to induce mutations in the yeast to generate chemically mutated yeast; selecting chemically mutated yeast which grows in the presence of nystatin, squalestatin and cholesterol, followed by selecting for ergosterol dependent growth; and subjecting the ergosterol dependent growth yeast to an erg9 knockout mutation, to thereby produce ergosterol dependent growth/erg9 knockout mutation yeast cell lines.
Similarly, patented claims are drawn to method for producing sterol dependent growth/ERG9 gene knockout mutation (erg9) yeast cell lines, the method combining yeast with a chemical mutagenesis agent to induce mutations in the yeast to generate chemically mutated yeast; culturing the chemically mutated yeast in the presence of nystatin, squalestatin and cholesterol to produce yeast which have (i) a dispensable sterol biosynthetic pathway, (ii) an ability to utilize exogenous sterols to meet its aerobic growth needs in the presence of nystatin and squalestatin but do not require exogenous sterol in order to grow in the absence of nystatin and squalestatin, (iii) a dispensable mevalonate biosynthetic pathway due to one or more mutations introduced into loci of an enzyme comprising the mevalonate biosynthetic pathway other than the ERG9 gene locus or a mutation in a genetic locus effecting production of famesyl diphosphate or 
Therefore, the patented claims, requiring more specific growth and selection limitations, are a species of the instant claim’s broader genus and thereby anticipate instant claim 1; see MPEP 2131.02.

Double Patenting
8. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,597,665.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn to substantially the same methods for producing substantially the same modified yeast cell lines.
For example, the instant claim is drawn to a method for generating terpene producing yeast cell lines, the method comprising combining yeast with a chemical mutagenesis agent to induce mutations in the yeast to generate chemically mutated yeast; selecting chemically mutated yeast which grows in the presence of nystatin, squalestatin and cholesterol, followed by selecting for ergosterol dependent growth; and subjecting the ergosterol dependent growth yeast to an erg9 knockout mutation, to thereby produce ergosterol dependent growth/erg9 knockout mutation yeast cell lines.

Therefore, the patented claims, requiring the additional limitation of inserting an expression vector, are a species of the instant claim’s broader genus and thereby anticipate instant claim 1; see MPEP 2131.02.

Pertinent Art
9.  The following prior art, made of record and not relied upon, is considered pertinent to applicant’s disclosure. 
Millis et al. 2004 (US 6,689,593) disclose genetically modified strains of Saccharomyces cerevisiae, wherein the genetic modification comprises a deleted erg9 gene thereby abolishing the function of squalene synthase (i.e. an erg9 knockout mutation; has dispensable mevalonate pathway; has adaption for growth in the presence of nystatin; e.g. see column 4 and Example 1). Millis discloses yeast erg9 mutants were fed exogenous cholesterol (i.e. has sterol 

Conclusion
10. No claims are allowed at this time.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 3, 2022